DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
 
Status of the Claims
	Claims 1-4 and 6-17 are pending wherein claims 7-17 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ditze et al. (US 2009/0104070). 
In regard to claim 1, Ditze et al. (‘070) discloses magnesium base alloys having compositions relative to that of the instant invention as set forth below (claims).

Element
Instant Claim
(weight percent)
Ditze et al. (‘070)
(mass percent)
Overlap
Al
0.03 – 16 
10 – 20 
10 – 16 
Mn
0.015 – 1 
0.1 – 2 
0.1 – 1 
Sc + RE
0.12 – 2.5 
0 – 2 (Ce + Sc)
0.12 – 2 (Ce + Sc)
Ca
0.5 – 2 
0 – 2 
0.5 – 2 
Mg
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, manganese, scandium, cerium and calcium for the magnesium base alloy disclosed by Ditze et al. (‘070) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, manganese, scandium, cerium and calcium from the amounts disclosed by Ditze et al. (‘070) because Ditze et al. (‘070) discloses the same utility throughout the disclosed ranges. 
	In regard to claim 2, Ditze et al. (‘070) discloses at least 0.1 mass percent cerium (claim 8). 
	In regard to claim 3, Ditze et al. (‘070) discloses 3 to 8 mass percent zinc, which overlaps the claimed range of less than 5 weight percent of the instant invention. MPEP 2144.05 I. 
	In regard to claim 4, Ditze et al. (‘070) discloses 3 to 8 mass percent zinc, which overlaps the claimed range of 0.1 to 4.5 weight percent zinc of the instant invention. MPEP 2144.05 I.  
	In regard to claim 6, Ditze et al. (‘070) discloses up to 2 weight percent of rare earths, yttrium and scandium (claim 7). 



Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that Ditze et al. (‘070) fails to disclose anything about magnesium alloys simultaneously containing scandium, lanthanide rare earth element and calcium and only discloses one example of magnesium alloy including 0.30 mass percent calcium which does not overlap the claimed range of 0.5 to 2.0 weight percent 
In response, the Examiner notes that the combined content of scandium and rare earth elements set forth in claim 7 of Ditze et al (‘070) and the amount of calcium in claim 6 of Ditze et al. (‘070) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759